DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the communication on July 6, 2021.  Claims 1-20 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Allowable Subject Matter
Currently claims 1-20 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…determining, from the time limit and the upper limit, an optimal item exhaustion rate corresponding to the offer, the optimal item exhaustion rate comprising a rate at 
selecting, using the optimal item exhaustion rate and the expected customer travel time, an offer time corresponding to the prospective customer and the offer, the offer time selected to allow the prospective customer to arrive at the physical location at a time consistent with the optimal item exhaustion rate, the time being before the time limit and before a number of sold instances of the physical product exceeds the upper limit”

Wong discloses: 
determining, from the time limit and the upper limit, an optimal item exhaustion rate corresponding to the offer, the optimal item exhaustion rate distributing customer visits to the physical location throughout a time range corresponding to the offer (Wong:  Figure 7 - product consumption rate).  PTO 892 Reference U discloses optimal marketing strategies and maximizing revenue.  Neither Wong, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious determining, from the time limit and the upper limit, an optimal item exhaustion rate corresponding to the offer, the optimal item exhaustion rate comprising a rate at which the physical product is desired to be sold in response to the offer, the optimal item exhaustion rate evenly distributing customer visits to the physical location throughout a time range corresponding to the offer; selecting, using the optimal item exhaustion rate and the expected customer travel time, an offer time corresponding to the prospective customer and the offer, the offer time selected to allow the prospective customer to arrive at the physical location at a 
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625